Title: From George Washington to John Henry, 3 April 1798
From: Washington, George
To: Henry, John



Dear Sir,
Mount Vernon 3d April 1798

As you were so obliging upon a former occasion as to aid me in obtaining Plank from Mr Smith of Vienna, as I am in want of more, & some Scantling; and as my letter to him may not pass through so safe a channel as by committing it to your care, I take the liberty of using this freedom—persuaded you will excuse it.
If to relax, & diversify the scene a little, you should find it convenient & agreeable to yourself to extend your walks to the Potomac, I should be very happy in seeing you under my vine & fig tree, being with much esteem & respect Dear Sir Your Most Obedt Hble Servt

Go: Washington

